[Cite as State v. Boyd, 2014-Ohio-1081.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100225



                                      STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                vs.


                                           ROSCOE BOYD
                                               DEFENDANT-APPELLANT




                              JUDGMENT:
                   AFFIRMED IN PART; REVERSED IN PART
                            AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-12-563247

        BEFORE: Kilbane, P.J., Blackmon, J., and Stewart, J.

    RELEASED AND JOURNALIZED:                         March 20, 2014
ATTORNEY FOR APPELLANT
John H. Lawson
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, Ohio 44103

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Ronni Ducoff
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113




MARY EILEEN KILBANE, P.J.:
      {¶1} Defendant-appellant, Roscoe Boyd, appeals from his guilty plea and the

sentence imposed in connection with his convictions for sexual battery, abduction, and

gross sexual imposition.      Through counsel, he assigns the following errors for our

review:

      I.        The trial court denied Appellant due process of law and violated
                Crim.R. 11(C)(2)(c) by failing to conduct a colloquy with Appellant
                prior to accepting his guilty plea from which the trial court could
                determine that Appellant understood that by entering a guilty plea he
                was waiving his constitutional rights to confront the witnesses
                against him, have compulsory process for obtaining witnesses in his
                favor, to require the state to prove his guilt beyond a reasonable
                doubt, and to refuse to be a witness against himself.

      II.       The trial court erred by failing to attach the “explanation of duty to
                register as a sex offender” to the nunc pro tunc order dated January
                16, 2013.

      {¶2} Defendant also raises pro se assignments of error in which he contends that

the bail ordered by the trial court was excessive, that there was a lack of proof that he

committed the offenses, that the trial court was biased against him, and that his trial

counsel was ineffective.

      {¶3} Having reviewed the record and the controlling case law, we affirm the

convictions; however, we conclude that the sentencing journal entry does not properly

reflect the sentence announced in open court, and therefore, we reverse and remand for

resentencing.

      {¶4} On June 27, 2012, defendant was indicted pursuant to a seven-count

indictment in connection with the alleged sexual abuse of a child who is less than 13

years old from 2008 to 2012.          Count 1 charged him with rape and contained a
furthermore specification alleging that the victim was less than ten years old at the time of

the offense.      Count 2 charged him with kidnapping with a sexual motivation

specification. Count 3 charged him with disseminating matter harmful to juveniles, with

a furthermore clause alleging that the juvenile was under the age of 13. Counts 4-7

charged defendant with gross sexual imposition.

       {¶5} Defendant pled not guilty to the charges. He subsequently reached a plea

agreement with the state, and on October 10, 2012, he pled guilty to sexual battery, (a

lesser charge of Count 1), abduction with a sexual motivation specification (a lesser

charge of Count 2), and one count of gross sexual imposition.       The remaining charges

were dismissed.

       {¶6} On November 13, 2012, the trial court sentenced defendant. The court

determined that the sexual battery and abduction convictions would merge for purposes of

sentencing, and the state elected to proceed to sentencing for battery, a Tier III offense.

(Tr. 33.) In open court, the judge stated that defendant would serve a total of eight years,

which included five years for abduction and three years for gross sexual imposition. (Tr.

40.) In the journal entry of the same date, the trial court sentenced defendant to a total of

eight years of imprisonment and five years of postrelease control sanctions, but because

of a clerical error, incorrectly provided that a five-year sentence for abduction and

eight-year sentence for gross sexual imposition were to run consecutively. This entry

indicated that defendant had been advised of the Tier III reporting requirements, and the
Explanation of Reporting Requirements form required by R.C. 2950.03 was attached to

the sentencing entry.

       {¶7} On November 30, 2012, the trial court later issued a nunc pro tunc order.

The nunc pro tunc order provided that the court was proceeding to sentencing on the

abduction and gross sexual imposition convictions and that the two terms would run

concurrently.   This entry again set forth an eight-year sentence for gross sexual

imposition and again indicated that defendant had been advised of the Tier III reporting

requirements; however, the Explanation of Reporting Requirements form was not

attached to the sentencing entry.

       {¶8} On January 16, 2013, the court issued a second nunc pro tunc order that

restated the sentence announced in open court, i.e., a total prison term of eight years,

which included five years for abduction, consecutive to three years for gross sexual

imposition. This entry indicated that defendant had been advised of the Tier III reporting

requirements, but the Explanation of Reporting Requirements form was not attached to

the sentencing entry.

                                       Crim.R. 11

       {¶9} In considering whether a guilty plea was entered knowingly, intelligently,

and voluntarily, an appellate court examines the totality of the circumstances through a de

novo review. State v. Siler, 11th Dist. Ashtabula No. 2010-A-0025, 2011-Ohio-2326, ¶

12.

       {¶10} Crim.R. 11(C)(2) governs guilty pleas and provides:
      In felony cases, the court may refuse to accept a plea of guilty or a plea of
      no contest, and shall not accept a plea of guilty or no contest without first
      addressing the defendant personally and doing all of the following:

      (a) Determining that the defendant is making the plea voluntarily, with
      understanding of the nature of the charges and of the maximum penalty
      involved, and, if applicable, that the defendant is not eligible for probation
      or for the imposition of community control sanctions at the sentencing
      hearing.

      (b) Informing the defendant of and determining that the defendant
      understands the effect of the plea of guilty or no contest, and that the court,
      upon acceptance of the plea, may proceed with judgment and sentence.

      (c)    Informing the defendant and determining that the defendant

      understands that by the plea the defendant is waiving the rights to jury trial,

      to confront witnesses against him or her, to have compulsory process for

      obtaining witnesses in the defendant’s favor, and to require the state to

      prove the defendant’s guilt beyond a reasonable doubt at a trial at which the

      defendant cannot be compelled to testify against himself or herself.

      {¶11} In order to determine whether a criminal defendant knowingly, intelligently,

and voluntarily entered a plea, we review the record to determine whether the trial court

adequately advised the defendant of his constitutional and nonconstitutional rights set

forth in Crim.R. 11(C). State v. Nero, 56 Ohio St.3d 106, 564 N.E.2d 474 (1990).

                                 Constitutional Rights

      {¶12} The trial court must strictly comply with those provisions of Crim.R. 11(C)

that relate to the waiver of constitutional rights. State v. Veney, 120 Ohio St.3d 176,

2008-Ohio-5200, 897 N.E.2d 621, syllabus; State v. Stewart, 51 Ohio St.2d 86, 88-89,
364 N.E.2d 1163 (1977); State v. Ballard, 66 Ohio St.2d 473, 423 N.E.2d 115 (1981), at

paragraph one of the syllabus. “Strict compliance” does not require an exact recitation of

the precise language of the rule, but instead focuses on whether the trial court explained

or referred to the right in a manner reasonably intelligible to that defendant. Id.

         {¶13} Also with regard to the trial court’s duty to explain the defendant’s

constitutional rights, the court must require that the defendant be advised of the right to a

jury trial, the right to confront one’s accusers, the privilege against compulsory

self-incrimination, the right to compulsory process to obtain witnesses, and the right to

require the state to prove guilt beyond a reasonable doubt. Veney at ¶ 18. The court must

determine that the defendant understands that by the plea the defendant is waiving the

rights to a jury trial and to confront witnesses. Id. Nonetheless, “the trial court is not

required to stop after each right and ask the defendant whether he understands the right

and knows that by pleading guilty, he is effecting a waiver of it.” Ballard at 479-480;

State v. Compton, 11th Dist. Lake No. 97-L-010, 1998 Ohio App. LEXIS 6361 (Dec. 31,

1998).

         {¶14} In this matter, the trial court’s colloquy provided:

         THE COURT: You have fine counsel, so I’m confident that he has
         carefully gone over your trial rights and your Constitutional rights. Mr.
         Boyd, I’m going to independently go over your rights and make sure that
         you understand them. If you have any questions about your rights or
         anything that I say, will you let me know that?

         THE DEFENDANT: Yes, I will, sir.
THE COURT: Mr. Boyd, do you understand you have an absolute right to
go to trial and have your case decided by either a judge or jury; do you
understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Do you understand a jury would be 12 people and they all
would have to agree upon your guilt for you to get a conviction; do you
understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Do you understand that you have a right to have an attorney
represent you at trial, if you cannot afford an attorney one will be appointed
to represent you at no cost; do you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Mr. Boyd, do you understand that at trial you don’t have to
prove anything because the burden of proof is on the State of Ohio. The
State of Ohio must prove your guilt beyond a reasonable doubt on each and
every element of the charges against you; do you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Do you understand that you have a right to confront the
witnesses that accuse you and to cross-examine them at trial through your
attorney?

THE DEFENDANT: Yes, sir.

THE COURT: Do you understand at trial you would be entitled to present
a defense, you could call witnesses on your behalf, and we could force the
participation of those witnesses at trial through the Court’s subpoena
power; do you understand that?

THE DEFENDANT: Yes, sir.

THE COURT: Do you understand at trial you could choose not to testify
in your own defense. If you chose not to testify and you remained silent,
your silence cannot be used against you in any way; do you understand that?
       THE DEFENDANT: Yes, sir.

       {¶15} From the foregoing, the record clearly indicates that the court tracked the

language of Crim.R. 11(C), using words reasonably intelligible to defendant, and that

defendant repeatedly indicated that he understood his rights.          The record therefore

demonstrates that the trial court met its duty of strict compliance as it properly explained

defendant’s constitutional rights and that defendant understood the rights that he was

waiving. The plea was knowingly, voluntarily, and intelligently made.

       {¶16} The first assignment of error advanced by counsel is without merit.

Failure to Include Copy of the Explanation of Reporting Requirements

       {¶17} R.C. 2929.19(B) sets forth the notification requirements for individuals who

are sentenced to Tier III sex offenses. Under this statute, a trial court must, at the time of

sentencing, comply with the notification requirements contained in R.C. 2950.03. State

v. Baker, 4th Dist. Highland No. 11CA5, 2012-Ohio-1085, ¶ 14, citing State v. Kase, 187

Ohio App.3d 590, 2010-Ohio-2688, 932 N.E.2d 990, ¶ 25 (7th Dist.). In addition, the

trial court must include a statement of the defendant’s sex offender classification in the

judgment entry of sentencing. Kase at ¶ 29. Under R.C. 2950.03, the defendant must

“read and sign” a form setting forth the proper notice.           In accordance with R.C.

2950.03(B)(3), after the offender has signed the form, the judge must certify on the form

that he or she explained the reporting requirements to the offender and the offender has

indicated an understanding of those duties. As explained in State v. Mack, 1st Dist.

Hamilton No. C-050968, 2006-Ohio-6284,
       [t]he required notice is detailed. The court must provide Mack with the
       notice on a form prescribed by the bureau of criminal identification and
       investigation. It must have Mack read and sign the form or, if Mack
       cannot read, explain the contents of the form to him and certify that he has
       indicated an understanding of his duties. The court is then required to give
       a copy of the form to Mack and to send a copy to the bureau of criminal
       identification and investigation and the sheriff. Id. at ¶ 20 (internal
       citations omitted).

Accord State v. Sheriff, 3d Dist. Logan No. 8-08-4, 2008-Ohio-5192.

       {¶18} In this matter, the form was not provided when the nunc pro tunc orders

were issued.

       {¶19} The record demonstrates that in open court the trial court provided notice

of defendant’s classification as a Tier III sex offender and the duties flowing from that

classification as follows:

       THE COURT: All right. Now, do you also understand that — it’s my
       understanding that count 1, sexual battery, by pleading guilty to that
       offense, you will automatically be classified as a Tier III sex or child victim
       offender; do you understand that?

       THE DEFENDANT: Yes, I do.

       THE COURT: Now for the gross sexual imposition, you would
       automatically be classified as a Tier II, but Tier III is worse, so I’m going to
       give you the rights and requirements under Tier III because that’s the most
       extreme classification; do you understand that?

       THE DEFENDANT: Yes, sir.

       THE COURT: All right. Now, and in addition to any penalty that’s
       imposed by this Court, you’ll be required to immediately register with the
       sheriff of the county in which you reside and must verify your registration
       in person every 90 days for the rest of your life;
       do you understand that?

       THE DEFENDANT: Yes, sir.
      THE COURT: You will also be required to notify the sheriff of the
      counties in which you reside of any change in your resident address or
      school or institution of higher education at least 20 days in advance of the
      change and within three days after changing jobs; do you understand that?

      THE DEFENDANT: Yes, I do, sir.

      THE COURT: Now with respect to the Tier II, I’m just going to give you
      that information because you need that information since there are different
      — you’ll be both and so it might change how often you have to register, but
      for Tier II offenders you must register every six months for 25 years; do you
      understand that?

      THE DEFENDANT: Yes, I do.

      THE COURT: Now, as a Tier III and II offender the information such as
      your name, photo, resident address, place of employment address, your
      school address and your offense designation will be listed on an internet sex
      offender and child victim offender database which will be available to the
      public, and that members of the public may request e-mail notification from
      the sheriff if you move to within one mile of a selected address; do you
      understand that?

      THE DEFENDANT: Yes, I do, sir.

      THE COURT: Finally, if you fail to register or verify your registration as
      required by law, you’ll be subject at a minimum to a prison sentence of 6 to
      18 months; do you understand that?

      THE DEFENDANT: Yes, sir.

      {¶20} In the November 13, 2012 journal entry, the trial court attached the

completed “Explanation of Duties to Register as a Sex Offender or Child Victim Offender

Duties.” However, with regard to the merger of offenses, the November 30, 2012 and

January 16, 2013 nunc pro tunc journal entries fail to properly indicate that the state

elected to proceed on the sexual battery charge and instead erroneously indicate that the
state elected to proceed on the charge of abduction with a sexual motivation specification.

 (Tr. 33.)

       {¶21} Moreover, this error constitutes plain error, since the trial court imposed the

Tier III reporting requirements for sexual battery, R.C. 2950.01(G)(1)(a), but the other

offenses carry Tier II reporting requirements (gross sexual imposition in violation of

R.C. 2907.05(A)(4) is a Tier II offense under R.C. 2950.01(F)(1)(c)), (abduction in

violation of R.C. 2905.02(A)(1) is a Tier II offense under R.C. 2950.01(F)(1)(f)).

Further, a nunc pro tunc order may only be employed to supply clerical omissions in the

exercise of its functions and may not be used to show what the court might or should have

decided or intended to decide.       State v. Straley, 4th Dist. Highland No. 12CA3,

2013-Ohio-3334.

       {¶22} The second assignment of error advanced by counsel is well taken.

Therefore, we reverse and remand for resentencing.

                                     Excessive Bail1

       {¶23} In Russell v. McFaul, 8th Dist. Cuyahoga No. 82548, 2003-Ohio-1970, this

court considered a $500,000 bond imposed where the prisoner faced charges of rape of a

child under the age of 13 with force specifications, felonious sexual penetration,

attempted rape, gross sexual imposition, and kidnapping.         Following a hearing on

defendant’s motion to reduce bond, the trial court continued the $500,000 bond. In


       In Smith v. Leis, 106 Ohio St.3d 309, 2005-Ohio-5125, 835 N.E.2d 5, the
       1

Ohio Supreme Court held that a challenge to an order requiring cash only bail was
reviewable on appeal.
refusing to grant a writ of habeas corpus, this court concluded that the trial court did not

err in setting the $500,000 bond because the court was to consider all relevant

information, including but not limited to the nature and circumstances of the offense, the

weight of the evidence, the accused’s history of flight or failure to appear, his ties to the

community, his character, and mental condition. Defendant did not challenge the bond

order, and in light of the extreme seriousness of the charges and the lack of any other

relevant information, we presume regularity.

       {¶24} Defendant’s first pro se assignment of error is without merit.

                                    Insufficient Proof

       {¶25} In accordance with Crim.R. 11(B)(1), a guilty plea is a complete admission

of guilt. Therefore, by entering a guilty plea, defendant has waived the requirement that

the state prove his guilt beyond a reasonable doubt. Crim.R. 11(C)(2)(c). The guilty

plea itself provides all the necessary proof of the elements of the offense and is sufficient

evidence to support the conviction. State v. Stroub, 3d Dist. Wyandot No. 16-10-02,

2011-Ohio-169.

       {¶26} Defendant’s second pro se assignment of error is without merit.

                                     Bias of the Court

       {¶27} Judicial bias is a hostile feeling or spirit of ill-will, wherein the judge has

formed a fixed anticipatory judgment.          State v. Boyce, 136 Ohio St.3d          1271,

2013-Ohio-4232, 996 N.E.2d 938, ¶ 5. Due process requires that a criminal defendant be

tried before an impartial judge. State v. LaMar, 95 Ohio St.3d 181, 2002-Ohio-2128,
767 N.E.2d 166, ¶ 34. If the record indicates that the trial was affected by judicial bias,

the remedy is a new trial. State v. Dean, 127 Ohio St.3d 140, 2010-Ohio-5070, 937

N.E.2d 97, ¶ 2.

       {¶28} Here, the record fails to support defendant’s claim of judicial bias. There is

no evidence of hostility or ill-will toward defendant, no evidence of friendship or

favoritism toward the state, and no evidence that the court had a fixed anticipatory

judgment.   Rather, the court was neutral and dispatched its duties in a nonpartisan

manner.

       {¶29} Defendant’s third pro se assignment of error is without merit.

                            Ineffective assistance of Counsel

       {¶30} In order to establish deficient performance, it must be shown that, under

the totality of the circumstances, counsel’s representation fell below an objective standard

of reasonableness. Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80

L.Ed.2d (1984). A court “must indulge a strong presumption that counsel’s conduct falls

within a wide range of reasonable professional assistance.” Id. at 689. Debatable trial

tactics and strategies generally do not constitute deficient performance. State v. Phillips,

74 Ohio St.3d 72, 85, 1995-Ohio-171, 656 N.E.2d 643.

       {¶31} In order to establish prejudice, it must be shown that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Strickland at 688. A reasonable probability is “a probability

sufficient to undermine confidence in the outcome” of the proceeding. Id.
       {¶32} Within defendant’s pro se assignments of error, he has failed to delineate

counsel’s claimed error and has also failed to establish prejudice.

       {¶33} Defendant’s fourth pro se assignment of error is therefore without merit.

       {¶34} Convictions affirmed, sentence reversed, and remanded for resentencing.

       It is ordered that appellee and appellant share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, PRESIDING JUDGE

PATRICIA A. BLACKMON, J., and
MELODY J. STEWART, J., CONCUR